               IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                            CLARKSBURG

AYYAKKANNU MANIVANNAN,

          Plaintiff,

v.                                     Civ. Action No. 1:17-cv-192
                                                  (Kleeh)

DEPARTMENT OF ENERGY
(National Energy Technology
Laboratory),

          Defendant.


        MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND
      RECOMMENDATION IN PART [ECF NO. 79], GRANTING MOTION
     FOR SUMMARY JUDGMENT [ECF NO. 61], AND DENYING AS MOOT
         PLAINTIFF’S NOTE AND CLARIFICATION [ECF NO. 60]

     Pending before the Court is a Report and Recommendation

(“R&R”) entered by United States Magistrate Judge Michael J. Aloi.

Judge Aloi recommends that the Court grant Defendant’s Motion for

Summary   Judgment;    deny    as   moot     Plaintiff’s   “Note   and

Clarification,” construed as a Motion to Compel; and dismiss the

Amended Complaint with prejudice. For the reasons discussed below,

the Court adopts the R&R in part.

                          I.    BACKGROUND

     Plaintiff is a former employee of the Department of Energy’s

National Energy Technology Laboratory (“NETL”) in Morgantown, West

Virginia. ECF No. 12 at ¶ 1. On April 8, 2017, Plaintiff’s

supervisor proposed his removal from NETL and federal service due
MANIVANNAN V. DOE                                                 1:17-CV-192

           MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND
         RECOMMENDATION IN PART [ECF NO. 79], GRANTING MOTION
        FOR SUMMARY JUDGMENT [ECF NO. 61], AND DENYING AS MOOT
            PLAINTIFF’S NOTE AND CLARIFICATION [ECF NO. 60]

to improper conduct involving an intern whom Plaintiff had been

assigned to mentor. Id. ¶ 3. At the time of the notice, Plaintiff

was facing criminal charges in Pennsylvania regarding harassment

and unlawful use of computers. Id. On April 19, 2016, Plaintiff

was convicted by a jury for these crimes. Id. Plaintiff was placed

on administrative leave from August 12, 2015, during an internal

investigation. Id. ¶ 4. He was forbidden from accessing NETL

property, and his former office at NETL was secured under lock and

key. Id. He resigned, effective June 17, 2016. Id. Plaintiff’s

claims in this case stem from his attempts to retrieve his personal

belongings after being placed on administrative leave, along with

his   attempts   to   gather   information       about    the   investigations

conducted at NETL and in Centre County, Pennsylvania.

A.    Original Complaint [ECF No. 1]

      On   November   6,    2017,    Plaintiff    filed    a    Complaint    (the

“Original Complaint”) against Grace Bochenek (“Bochenek”), Susan

Malie    (“Malie”),   and   Isabel    Cotero     (“Cotero”)     (together,    the

“Original Defendants”), all of whom were employees of NETL. ECF

No. 1 at 1. First, Plaintiff claimed that in violation of 18 U.S.C.

§ 21 (Stolen or Counterfeit nature of property for certain crimes

defined) and since the summer of 2016, NETL had refused to return

his personal belongings, despite repeated requests. Id. ¶ 1. He

                                       2
MANIVANNAN V. DOE                                              1:17-CV-192

            MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND
          RECOMMENDATION IN PART [ECF NO. 79], GRANTING MOTION
         FOR SUMMARY JUDGMENT [ECF NO. 61], AND DENYING AS MOOT
             PLAINTIFF’S NOTE AND CLARIFICATION [ECF NO. 60]

also cited a parallel case in Morgantown Magistrate Court. Id.

Second, he claimed that Malie “blocked” his certified registered

court summons by opening it when it was addressed to Bochenek, in

violation of 18 U.S.C. § 1702 (Obstruction of correspondence). Id.

¶   2.    The   summons   allegedly   opened   by   Malie   related    to   the

Monongalia County Magistrate Court case.

         Third, Plaintiff argued that Cotero inappropriately signed

the certified registered Court Summons addressed to Bochenek, in

violation of 18 U.S.C. § 1701 (Obstruction of mails generally).

Id. ¶ 3. Fourth, Plaintiff wrote that he sent several FOIA requests

to NETL, and NETL failed to provide a determination letter for

FOIA HQ-2017-00946-F/NETL-2017-01081-F (“Request 946”). Id. ¶ 4.

Request 946, he said, specifically requested all paperwork and

records related to the alleged official delivery of Plaintiff’s

personal belongings to him by NETL. Id. Request 946 is the only

FOIA      request   specifically      listed   in   Plaintiff’s       Original

Complaint.

         Fifth, Plaintiff argued that this Court had jurisdiction

because the case involved obstruction of mails, obstruction of

correspondence, federal employees, Plaintiff’s personal belongings

being left at a federal site, and denial of responses to FOIAs.

Id. at ¶ 5. Plaintiff wrote that the Department of Energy’s Office

                                       3
MANIVANNAN V. DOE                                         1:17-CV-192

        MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND
      RECOMMENDATION IN PART [ECF NO. 79], GRANTING MOTION
     FOR SUMMARY JUDGMENT [ECF NO. 61], AND DENYING AS MOOT
         PLAINTIFF’S NOTE AND CLARIFICATION [ECF NO. 60]

of Hearing and Appeals (“OHA”) indicated to him that he was deemed

to exhaust his administrative remedies for Request 946 and may

proceed with the matter in federal district court pursuant to 5

U.S.C. § 552(a)(6)(C)(i). Id.

B.   Motion to Dismiss [ECF No. 11]

     On January 8, 2018, the Original Defendants moved to dismiss

Plaintiff’s   Original   Complaint   for   lack   of   subject   matter

jurisdiction and failure to state a claim. ECF No. 11. Bochenek

argued that she “never personally directed any action taken by

NETL concerning the Plaintiff’s belongings at issue, and in fact,

has never had any contact with the Plaintiff through her employment

at NETL’s Pittsburgh, PA office.” ECF No. 12 at 2.

     The Original Defendants argued that Cotero signed for the

summons, Malie signed an internal correspondence accountability

log, and Bochenek never received a copy of the summons or signed

a receipt for one. Id. at 6. They argued that the claims against

them should be dismissed for failing to meet the standards under

Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6). Id. at 7,

8. Plaintiff had cited criminal statutes in the Original Complaint,

for which no civil relief was available, and to the extent he cited

5 U.S.C. § 552(a) regarding FOIA requests, the Original Defendants



                                 4
MANIVANNAN V. DOE                                      1:17-CV-192

        MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND
      RECOMMENDATION IN PART [ECF NO. 79], GRANTING MOTION
     FOR SUMMARY JUDGMENT [ECF NO. 61], AND DENYING AS MOOT
         PLAINTIFF’S NOTE AND CLARIFICATION [ECF NO. 60]

argued that the Original Complaint did not request the provision

of documents pursuant to that statute. Id. at 9, 10.

     On January 22, 2018, Plaintiff filed a response to the Motion

to Dismiss. ECF No. 17. Plaintiff emphasized that several requests

were made to NETL about his belongings, and “[n]o proper response

was received.” Id. at 11. He argued that NETL failed to respond to

Plaintiff’s Request 946. Id. at 12. He provided his version of the

history of Request 946: (1) FOIA applied in May 2018 1; (2) NETL

responded with “No Records”; (3) Plaintiff appealed to OHA; (4)

NETL withdrew its “No Records” response and stated that a new

determination letter would be issued. Id. at 13. Plaintiff stated

that it had not been issued. Id. OHA informed him that because

NETL had not issued a final determination as to Request 946,

Plaintiff might be deemed to have exhausted his administrative

remedies for that Request and proceed in federal court. Id.

C.   Judge Aloi’s First R&R [ECF No. 30]

     On February 21, 2018, Judge Aloi entered an R&R on the pending

motion to dismiss. ECF No. 30. Judge Aloi recommended that the

action be dismissed against Cotero, Bochenek, and Malie. Id. at

16. He concluded that the Court lacked subject matter jurisdiction


1 This was likely a typographical error because the Response was
filed on January 22, 2018.
                                5
MANIVANNAN V. DOE                                                             1:17-CV-192

           MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND
         RECOMMENDATION IN PART [ECF NO. 79], GRANTING MOTION
        FOR SUMMARY JUDGMENT [ECF NO. 61], AND DENYING AS MOOT
            PLAINTIFF’S NOTE AND CLARIFICATION [ECF NO. 60]

over the criminal allegations by Plaintiff. Id. at 11. He further

found       that    the       Court    lacked       jurisdiction       over    the     claims

potentially made under the Federal Tort Claims Act (“FTCA”). Id.

at 13. To the extent the complaint could be read as a request for

injunctive         relief,       neither      the    FTCA     nor    the    Administrative

Procedure Act (“APA”) would be an adequate remedy. Id.

       Construing the complaint liberally, however, Judge Aloi found

that    Plaintiff         may    proceed      in    federal    court       under   5   U.S.C.

§ 552(a)(6)(C)(i). Id. at 15–16. He recommended that the request

to dismiss Plaintiff’s FOIA claims be denied and that NETL be

substituted        as     a     defendant,      noting      that    “[t]he     claim   under

FOIA . . . must proceed against NETL.” Id. at 16. He deemed the

following FOIA requests exhausted because there was no evidence

that a revised fee letter was sent:

              •    HQ-2017-01069-F/NETL-2017-01141-F (Request
                   1069);

              •    HQ-2017-01268-F/NETL-2017-01260-F (Request
                   1268); and

              •    HQ-2017-01284-F/NETL-2017-01308-F (Request
                   1284).

Id.    at    15.    He     also       found   that    NETL     had    not     issued    final

determinations within the statutory time limit for the following

six FOIA requests: 833, 890, 1070, 946, 1347, and 1348. Id.

                                                6
MANIVANNAN V. DOE                                     1:17-CV-192

        MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND
      RECOMMENDATION IN PART [ECF NO. 79], GRANTING MOTION
     FOR SUMMARY JUDGMENT [ECF NO. 61], AND DENYING AS MOOT
         PLAINTIFF’S NOTE AND CLARIFICATION [ECF NO. 60]

Therefore, he deemed those Requests exhausted as well. Id. Judge

Aloi directed NETL to respond to the nine FOIA requests listed

above. Id. at 16–17. Judge Keeley adopted the R&R on May 21, 2018,

and substituted NETL as the defendant. ECF No. 52.

     On April 6, 2018, Judge Aloi directed NETL to provide certain

documents to the Court for in camera review. ECF No. 44. On April

10, 2018, NETL filed a Motion for Relief from Requirements of that

order, arguing, among other things, that Plaintiff had been adding

new claims without amending his complaint. ECF No. 46. Judge Aloi

then ordered NETL to provide Plaintiff a response to Request 946

by April 26, 2018. ECF No. 48 at 3. He also found that NETL cured

its violation as to Request 1070 before this cause of action was

initiated on November 6, 2017. Id. at 4–5. Judge Aloi directed

Plaintiff to file an Amended Complaint, including the FOIA requests

for which he had exhausted his administrative remedies, on or

before April 26, 2018. Id. at 5.

D.   Amended Complaint [ECF No. 50]

     Plaintiff filed an Amended Complaint on April 25, 2018. ECF

No. 50. He did not reference whether administrative remedies had

been exhausted for each of the FOIA requests in the Amended

Complaint. Plaintiff states in his Amended Complaint that its

purpose is “to obtain the documented truth through the opportunity

                                   7
MANIVANNAN V. DOE                                             1:17-CV-192

        MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND
      RECOMMENDATION IN PART [ECF NO. 79], GRANTING MOTION
     FOR SUMMARY JUDGMENT [ECF NO. 61], AND DENYING AS MOOT
         PLAINTIFF’S NOTE AND CLARIFICATION [ECF NO. 60]

FOIA request.” Id. at 1. He argues that “[a]ccording to FOIA

regulation   5   U.S.C.   §   552(a)(6)(A),   the   Agency   must   issue   a

determination letter within 20 days of receiving a FOIA request,”

and in this case, “[t]he determination letter response for many

FOIA requests took months.” Id. Plaintiff generally objects to

NETL’s alleged destroying and withholding of records and its claims

of attorney-client privilege and confidentiality.

     Plaintiff discusses the following Requests in his Amended

Complaint: 1070, 946, 833, 890, 1347, 1759, 78, 1348, 1069, 1268,

and 1284. Specific arguments made by Plaintiff as to each Request

are included in the Discussion section below. Plaintiff reiterates

requests for documentation and, generally, argues that NETL is not

in compliance with the Court Order. He asks the Court to do the

following: “order the Agency to release all the records/documents

that have been withheld, redacted, and allegedly destroyed. A

proper judicial review is requested to determine the matter de

novo and may examine the contents of the Agency records in camera

that are withheld/redacted from the complainant.” Id. at 20. NETL

filed an Answer to the Amended Complaint on May 10, 2018. ECF No.

51. Plaintiff then filed a “Note and Clarification,” which Judge

Aloi has construed as a Motion to Compel, asking the Court to

compel NETL to respond to his FOIA requests. ECF No. 60.

                                     8
MANIVANNAN V. DOE                                     1:17-CV-192

        MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND
      RECOMMENDATION IN PART [ECF NO. 79], GRANTING MOTION
     FOR SUMMARY JUDGMENT [ECF NO. 61], AND DENYING AS MOOT
         PLAINTIFF’S NOTE AND CLARIFICATION [ECF NO. 60]

E.   Motion for Summary Judgment [ECF No. 61]

     NETL filed a Motion for Summary Judgment, which is now ripe

for consideration. ECF No. 61. NETL attached to its Motion an

affidavit from Ann C. Guy, a Paralegal Specialist for NETL who

manages all FOIA requests sent to the laboratory. ECF No. 62-1. In

support of the Motion, NETL argues that the FOIA action began on

April 25, 2018, with the filing of the Amended Complaint, because

the Original Complaint was against three individual employees for

obstruction of correspondence and merely contained a reference to

FOIA requests. ECF No. 62 at 3. NETL discusses the four FOIA

requests for which OHA determined Plaintiff could not be assessed

fees: 833, 890, 946, and 1070. Requests 833 and 1070, NETL argues,

were properly exhausted, and Plaintiff was permitted to seek

judicial review. Id. at 6, 9. Requests 890 and 946, on the other

hand, were not properly exhausted. Id. at 7.

     In its Motion, NETL explains the standard for summary judgment

pursuant to FOIA. Id. at 9. It then argues that NETL conducted an

adequate search for responsive records. Id. at 10. It also argues

that the exemptions applied by NETL in providing responsive records

were properly applied. Id. at 15. In conclusion, NETL wrote the

following:



                                9
MANIVANNAN V. DOE                                            1:17-CV-192

        MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND
      RECOMMENDATION IN PART [ECF NO. 79], GRANTING MOTION
     FOR SUMMARY JUDGMENT [ECF NO. 61], AND DENYING AS MOOT
         PLAINTIFF’S NOTE AND CLARIFICATION [ECF NO. 60]

          The plaintiff, as a result of nine FOIA
          requests which demanded the search and
          production of thousands of documents, received
          each document to which he was entitled, and
          which NETL was obligated to provide. Searches
          were not conducted for five of the requests
          because the plaintiff failed to provide the
          fee required. The plaintiff failed to exhaust
          his administrative remedies with regard to
          another two requests. The remaining two
          requests   moved   carefully  and   diligently
          through the system set up to address FOIA
          matters within NETL, as did the requests that
          were not exhausted. Each decision by OHA
          analyzed NETL’s response to each request,
          often requiring additional searches or less
          redaction, until the Office of Hearing Appeals
          was satisfied that NETL had complied with its
          obligation   under    FOIA.  Hence,   as   the
          Declarations and Exhibits demonstrate, there
          is no genuine issue of material fact and NETL
          is entitled to judgment as a matter of law.

Id. at 24–25. Plaintiff filed a Response to the Motion, primarily

arguing that exemptions were improperly applied and an in camera

review of the documents by the Court is warranted. ECF No. 69. He

also argues that NETL never performed an adequate search and that

constructive   exhaustion   applies   to   all   requested    FOIAs.   He

believes NETL is destroying or hiding evidentiary records.

F.   Judge Aloi’s Second R&R [ECF No. 79]

     On February 8, 2019, Judge Aloi issued an R&R on the Motion

for Summary Judgment. ECF No. 79. He recommended that the Court

dismiss Requests 1069, 1268, 1284, 1347, 1348, 78, and 1759 because


                                 10
MANIVANNAN V. DOE                                                     1:17-CV-192

          MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND
        RECOMMENDATION IN PART [ECF NO. 79], GRANTING MOTION
       FOR SUMMARY JUDGMENT [ECF NO. 61], AND DENYING AS MOOT
           PLAINTIFF’S NOTE AND CLARIFICATION [ECF NO. 60]

they were closed for failure to pay fees. Id. at 18. He recommended

that    the    Court   find    that    Plaintiff    failed      to    exhaust    his

administrative      remedies     for     Requests   890   and    946     and    that

constructive exhaustion is not available. Id. at 19. He recommended

that the Court find that NETL performed an adequate search for

Requests 833, 1070, and 1284. Id. at 20. He also recommended that

the Court find that NETL properly applied Exemptions 5 and 6. Id.

at 22. Plaintiff filed Objections to the R&R on March 18, 2019.

ECF No. 86.

                           II.   STANDARD OF REVIEW

       When reviewing a magistrate judge’s R&R, the Court must review

de novo only the portions to which an objection has been timely

made. 28 U.S.C. § 636(b)(1)(C). Otherwise, “the Court may adopt,

without explanation, any of the magistrate judge’s recommendations

to which the [parties do] not object.” Dellarcirprete v. Gutierrez,

479 F. Supp. 2d 600, 603–04 (N.D.W. Va. 2007) (citing Camby v.

Davis, 718 F.2d 198, 199 (4th Cir. 1983)). Courts will uphold

portions of a recommendation to which no objection has been made

unless they are clearly erroneous. See Diamond v. Colonial Life &

Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005).

       Here,   Plaintiff      objected    to   Judge   Aloi’s        findings   that

exemptions were proper, along with his “contradictory” analysis

                                         11
MANIVANNAN V. DOE                                              1:17-CV-192

          MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND
        RECOMMENDATION IN PART [ECF NO. 79], GRANTING MOTION
       FOR SUMMARY JUDGMENT [ECF NO. 61], AND DENYING AS MOOT
           PLAINTIFF’S NOTE AND CLARIFICATION [ECF NO. 60]

between   this   R&R   and   the   first   R&R.    Plaintiff’s   objections

reiterate many of his points raised earlier: that he exhausted his

remedies for multiple Requests, that NETL did not make timely

disclosures, and that exemptions were improperly applied. Due to

the broad scope of Plaintiff’s objections, the Court will review

the R&R de novo. Plaintiff’s Amended Complaint will be liberally

construed because he is proceeding pro se. See Estelle v. Gamble,

429 U.S. 97 (1976).

       Summary judgment is appropriate if “there is no genuine

dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(c). The movant

“bears the initial responsibility of informing the district court

of the basis for its motion, and identifying those portions of

‘the   pleadings,   depositions,     answers      to   interrogatories,   and

admissions on file, together with the affidavits, if any,’ which

it believes demonstrate the absence of a genuine issue of material

fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). The

nonmoving party must “make a sufficient showing on an essential

element of her case with respect to which she has the burden of

proof.” Id. Summary judgment is proper “[w]here the record taken

as a whole could not lead a rational trier of fact to find for the

non-moving party, there [being] no ‘genuine issue for trial.’”

                                     12
MANIVANNAN V. DOE                                             1:17-CV-192

         MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND
       RECOMMENDATION IN PART [ECF NO. 79], GRANTING MOTION
      FOR SUMMARY JUDGMENT [ECF NO. 61], AND DENYING AS MOOT
          PLAINTIFF’S NOTE AND CLARIFICATION [ECF NO. 60]

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,

587 (1986) (citing First Nat’l Bank of Ariz. v. Cities Serv. Co.,

391 U.S. 253, 288 (1968)).

     Cases brought under FOIA “are generally resolved on summary

judgment    once   the   documents    at   issue   have    been      properly

identified.” Wickwire Gavin, P.C v. U.S. Postal Serv., 356 F.3d

588, 591 (4th Cir. 2004). “In a suit brought to compel production,

an agency is entitled to summary judgment if no material facts are

in dispute and if it demonstrates ‘that each document that falls

within the class requested either has been produced . . . or is

wholly exempt from the Act’s inspection requirements.’” Students

Against Genocide v. Dep’t of State, 257 F.3d 828, 833 (D.C. Cir.

2011) (citing Goland v. CIA, 607 F.2d 339, 352 (D.C. Cir. 1978)).

“[T]he district court has the discretion to limit discovery in

FOIA cases and to enter summary judgment on the basis of agency

affidavits in a proper case.” Simmons v. DOJ, 796 F.2d 709, 711–

12   (4th   Cir.   1978).   These    affidavits    are    required    to   be

“‘relatively detailed’ and nonconclusory and must be submitted in

good faith.” Goland, 607 F.2d at 352.

                            III. GOVERNING LAW

     Under the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552,

subject to certain exemptions, “federal agencies generally must

                                     13
MANIVANNAN V. DOE                                                      1:17-CV-192

          MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND
        RECOMMENDATION IN PART [ECF NO. 79], GRANTING MOTION
       FOR SUMMARY JUDGMENT [ECF NO. 61], AND DENYING AS MOOT
           PLAINTIFF’S NOTE AND CLARIFICATION [ECF NO. 60]

make    their      internal   records   available      to   the    public     upon

request[.]” Coleman v. Drug Enf’t Admin., 714 F.3d 816, 818 (4th

Cir.    2013).      FOIA   disclosure   “shines    a   light      on    government

operations ‘to check against corruption and to hold the governors

accountable to the governed.’” Id. (citing NLRB v. Robbins Tire &

Rubber Co., 437 U.S. 214, 242 (1978)).

       The   FOIA     expressly    requires   an       agency     receiving      an

information request to do the following:

             (i)       determine within 20 days (excepting
                       Saturdays, Sundays, and legal public
                       holidays) after the receipt of any
                       such request whether to comply with
                       such request and . . . immediately
                       notify the person making such request
                       of . . . such determination and the
                       reasons therefor . . . [and] in the
                       case of an adverse determination the
                       right of such person to appeal to the
                       head of the agency . . . ; and

             (ii)      make a determination with respect to
                       any   appeal   within   twenty  days
                       (excepting Saturdays, Sundays, and
                       legal public holidays) after the
                       receipt of such appeal.

5 U.S.C. § 552(a)(6)(A)(i)–(ii).

       To determine whether an agency has met its obligation under

the FOIA, “[i]n the absence of countervailing evidence or apparent

inconsistency of proof, affidavits that explain in reasonable

detail the scope and method of the search conducted by the agency

                                        14
MANIVANNAN V. DOE                                               1:17-CV-192

          MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND
        RECOMMENDATION IN PART [ECF NO. 79], GRANTING MOTION
       FOR SUMMARY JUDGMENT [ECF NO. 61], AND DENYING AS MOOT
           PLAINTIFF’S NOTE AND CLARIFICATION [ECF NO. 60]

will   suffice   to   demonstrate    compliance   with    the    obligations

imposed by the FOIA.” Ginarte v. Mueller, 496 F. Supp. 2d 68, 69

(D.C. Cir. 2007) (citing Perry v. Block, 684 F.2d 121, 126 (D.C.

Cir. 1982)). Agency declarations are “accorded a presumption of

good faith.” Carney v. DOJ, 19 F.3d 807, 812 (2d Cir. 1994), cert.

denied, 513 U.S. 823 (1994) (citing Safecard Servs., Inc. v. SEC,

926 F.2d 1197, 1200 (D.C. Cir. 1991)).

       An agency has conducted an adequate search when it shows “that

is has conducted a search reasonably calculated to uncover all

relevant documents.” Weisberg v. DOJ, 705 F.2d 1344, 1351 (D.C.

Cir. 1983). The adequacy of an agency’s search for records is

“generally determined not by the fruits of the search, but by the

appropriateness of the methods used to carry out the search.”

Iturralde v. Comptroller of Currency, 315 F.3d 311, 315 (D.C. Cir.

2003). It is “dependent upon the circumstances of the case.” Truitt

v. Dep’t of State, 897 F.2d 540, 542 (D.C. Cir. 1990). The FOIA

“does not obligate agencies to create or retain documents; it only

obligates them to provide access to those which it in fact has

created and retained.” Kissinger v. Reporters Comm. for Freedom of

the Press, 445 U.S. 136, 152 (1980).

       If   responsive   documents   are   withheld,     the    agency   must

demonstrate that they fall within one of the nine disclosure

                                     15
MANIVANNAN V. DOE                                               1:17-CV-192

          MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND
        RECOMMENDATION IN PART [ECF NO. 79], GRANTING MOTION
       FOR SUMMARY JUDGMENT [ECF NO. 61], AND DENYING AS MOOT
           PLAINTIFF’S NOTE AND CLARIFICATION [ECF NO. 60]

exemptions set forth in the FOIA. See 5 U.S.C. § 552(b). A

government agency’s burden of demonstrating the applicability of

the exemption may be met by affidavits, as long as those affidavits

are,     again,      “‘relatively        detailed’       and   nonconclusory

and . . . submitted in good faith.” Simmons, 796 F.2d at 711-12.

“The court is entitled to accept the credibility of the affidavits,

so long as it has no reason to question the good faith of the

agency.” Bowers v. DOJ, 930 F.2d 350, 357 (4th Cir. 1991) (citing

Spannaus v. DOJ, 813 F.2d 1285, 1289 (1987)).

       To overcome the presumption of an affidavit’s credibility, “a

requestor must demonstrate a material issue by producing evidence,

through affidavits or other appropriate means, contradicting the

adequacy of the search or suggesting bad faith.” Havemann v.

Colvin, 629 F. App’x 537, 539 (4th Cir. 2015) (citing Miller v.

U.S. Dep’t of State, 779 F.2d 1378, 1384 (8th Cir. 1985)). Courts

have   held   that   if   an   agency    provides    a   reasonably   detailed

explanation of the applicability of a claimed exemption, and there

is no contradictory evidence of bad faith, the in camera inspection

of contested documents is unnecessary. Silets v. DOJ, 945 F.2d

227, 229 (7th Cir. 1991) (en banc) (writing that “[b]ecause the

Government’s affidavits adequately explain the redacted material,

the information logically fits within the claimed exemptions, and

                                        16
MANIVANNAN V. DOE                                                  1:17-CV-192

          MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND
        RECOMMENDATION IN PART [ECF NO. 79], GRANTING MOTION
       FOR SUMMARY JUDGMENT [ECF NO. 61], AND DENYING AS MOOT
           PLAINTIFF’S NOTE AND CLARIFICATION [ECF NO. 60]

there exists no contrary evidence or evidence of bad faith, the

District Court did not abuse its discretion in denying in camera

review”), cert. denied, 112 S. Ct. 2991 (1992).

       As stated above, the FOIA has nine exemptions. See 5 U.S.C.

§    552(b)(1)–(9).    Most    relevant     here   are   Exemptions   5   and   6.

Exemption 5 provides that FOIA disclosure rules do not apply to

“inter-agency or intraagency memorandums or letters that would not

be available by law to a party other than an agency in litigation

with an agency, provided that the deliberative process privilege

shall not apply to records created 25 years or more before the

date on which the records were requested[.]” 5 U.S.C. § 552(b)(5).

“Courts have interpreted Exemption 5 to exclude from disclosure

documents produced under the attorney work product doctrine and

the deliberative process privilege.” Hanson v. U.S. Agency for

Int’l Dev., 372 F.3d 286, 290–91 (4th Cir. 2004). Exemption 6

applies to “personnel and medical files and similar files the

disclosure     of    which    would   constitute     a   clearly   unwarranted

invasion of personal privacy[.]” Id. § 552(b)(6).

A.     Exhaustion

       In   FOIA    cases,   “a   plaintiff   must   exhaust    administrative

remedies prior to seeking judicial review.” Schwarz v. FBI, 31 F.

Supp. 2d 540, 542 (N.D.W. Va. 1998), aff’d, 166 F.3d 334 (4th Cir.

                                       17
MANIVANNAN V. DOE                                                1:17-CV-192

        MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND
      RECOMMENDATION IN PART [ECF NO. 79], GRANTING MOTION
     FOR SUMMARY JUDGMENT [ECF NO. 61], AND DENYING AS MOOT
         PLAINTIFF’S NOTE AND CLARIFICATION [ECF NO. 60]

1998). The Fourth Circuit has provided the following guidance as

to when constructive exhaustion is available to a requester:

            [A] requester “shall be deemed to have
            exhausted his administrative remedies” and may
            commence litigation immediately if “the agency
            fails to comply with the applicable time limit
            provisions” of the FOIA statute, . . . so long
            as the agency has not cured its violation by
            responding before the requester files suit .
            . . . This constructive exhaustion provision
            allows a requester to break out of the
            administrative process and proceed directly to
            federal court in the face of an unresponsive
            agency.

Coleman v. Drug Enf't Admin., 714 F.3d 816, 820 (4th Cir. 2013)

(emphasis added).

B.   Fees

     Agencies are authorized to charge a “reasonable” amount “for

document    search   and   duplication”   in   a   case   that   is   not   for

commercial, educational, scientific, or news media use. See 5

U.S.C. § 552(a)(4)(A)(i)–(ii). Advanced fees may not be required

“unless the requester has previously failed to pay fees in a timely

fashion, or the agency has determined that the fee will exceed

$250.” Id. § 552(a)(4)(A)(v).

     When an agency has determined that a total fee “will exceed

$250, it may require that the requester make an advance payment up

to the amount of the entire anticipated fee before beginning to


                                    18
MANIVANNAN V. DOE                                              1:17-CV-192

         MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND
       RECOMMENDATION IN PART [ECF NO. 79], GRANTING MOTION
      FOR SUMMARY JUDGMENT [ECF NO. 61], AND DENYING AS MOOT
          PLAINTIFF’S NOTE AND CLARIFICATION [ECF NO. 60]

process the request.” 28 C.F.R. § 16.10(i)(2). It may do the same

if a requester has failed to make a timely payment in the past.

Id. § 16.10(i)(3). When an advance payment is required, “the

request shall not be considered received and further work will not

be   completed   until   the   required    payment   is   received.   If   the

requester does not pay the advance payment within 30 calendar days

after the . . . fee determination, the request will be closed.”

Id. § 16.10(i)(4). If the agency fails to comply with FOIA’s time

limits in responding to a request, it may not charge search fees.

Id. § 16.10(d)(2). Requesters may seek a fee waiver under 28 C.F.R.

§ 16.10(k).

                               IV.   DISCUSSION

      The Court finds that Plaintiff has failed to overcome the

presumptive validity of NETL’s affidavit as it relates to each

FOIA Request in issue. NETL was not named as a defendant in this

action until Plaintiff filed his Amended Complaint. For purposes

of determining when Plaintiff filed suit and whether NETL cured

various violations before suit, the filing of the Amended Complaint

will serve as the date Plaintiff “filed suit” against NETL. 2




2 The Court is giving Plaintiff the benefit of this earlier date,
as opposed to the date on which NETL was served.
                                      19
MANIVANNAN V. DOE                                           1:17-CV-192

           MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND
         RECOMMENDATION IN PART [ECF NO. 79], GRANTING MOTION
        FOR SUMMARY JUDGMENT [ECF NO. 61], AND DENYING AS MOOT
            PLAINTIFF’S NOTE AND CLARIFICATION [ECF NO. 60]

     NETL’s Declaration from Ann C. Guy is sufficient to establish

that the methods used by NETL to conduct FOIA searches can be

reasonably expected to produce Plaintiff’s requested information.

Guy’s    responsibilities   include    searching   for   information   in

response to FOIA requests, reviewing the information to determine

whether it is exempt from release, and providing information to

those who have requested it pursuant to FOIA. See Guy Decl., ECF

No. 62-1, at ¶ 2. She has held her position since December 1991.

Id. ¶ 1. Guy explains in detail NETL’s system of records, how the

system is searched, and how she personally conducted searches for

Plaintiff’s requests. She also explains considerations made for

redactions and assertions of exemptions under FOIA. The Court will

now examine in turn, based on Guy’s declaration and any evidence

presented by Plaintiff, each FOIA Request.

A.   NETL’s searches for Requests 833 and 1070 were adequate.

     Request 833

     On April 5, 2017, Plaintiff filed Request 833. Id. ¶ 15 (Ex.

1). Request 833 involved “19 categories of records including NETL’s

internal MDI and the related communications between NETL’s Counsel

and the Penn State and Centre County Assistant District Attorney.”

Id. Plaintiff argues that the information received for Request 833

was deficient. ECF No. 50 at 8. He argues that he exhausted his

                                  20
MANIVANNAN V. DOE                                          1:17-CV-192

        MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND
      RECOMMENDATION IN PART [ECF NO. 79], GRANTING MOTION
     FOR SUMMARY JUDGMENT [ECF NO. 61], AND DENYING AS MOOT
         PLAINTIFF’S NOTE AND CLARIFICATION [ECF NO. 60]

administrative remedies long ago. Id. Much of the information, he

says, has been withheld or destroyed. Id.

     Guy states that she “conducted a search of Agency records to

determine if responsive records exist.” See Guy Decl., ECF No. 62-

1, at ¶ 24. She worked with NETL’s attorney to locate files. Id.

She “determined that the MDI and numerous emails were responsive

to the request; however, all the information [she] discovered

during this search was withheld under Exemption 5 and because of

potential   litigation.”   Id.   She   also   determined   that   certain

information Plaintiff requested did not exist. Id. ¶ 25. Still,

even though under no obligation, she “informed Plaintiff that the

decision to investigate was made by senior management officials

after a telephone call from the Penn State Affirmative Action

Office reported a complaint had been made by his former student

intern.” Id.

     NETL sent a response to Plaintiff on May 22, 2017, denying

his request pursuant to exemptions 5 and 6 of the FOIA, 5 U.S.C.

§ (b)(5) and 5 U.S.C. § (b)(6). Id. (Ex. 2). On June 6, 2017,

Plaintiff appealed NETL’s response. Id. ¶ 26. On June 15, 2017,

OHA received the appeal. Id. (Ex. 3). NETL agreed to reopen the

request, and OHA dismissed the appeal. Id. (Ex. 4).



                                  21
MANIVANNAN V. DOE                                     1:17-CV-192

        MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND
      RECOMMENDATION IN PART [ECF NO. 79], GRANTING MOTION
     FOR SUMMARY JUDGMENT [ECF NO. 61], AND DENYING AS MOOT
         PLAINTIFF’S NOTE AND CLARIFICATION [ECF NO. 60]

     Request 833 was one of seven Requests consolidated into a

single request. 3 Id. ¶ 27. The consolidated Requests were not

assigned a new identification number. Id. When the consolidation

took place, Plaintiff was sent a letter notifying him of the

consolidation. Id. (Ex. 5). NETL also notified Plaintiff that he

did not qualify for a fee waiver, and NETL assessed fees for

continued processing of the seven consolidated requests. Id.

     In the same letter, NETL informed Plaintiff that the estimated

fee for processing his Requests would be over $7,000. Id. ¶ 28.

NETL asked Plaintiff for partial payment in advance. Id. On July

5, 2017, Plaintiff appealed the denial of the fee waiver. Id. (Ex.

6). In the consolidated requests, Plaintiff made multiple requests

for a video tape created and used by the independent investigator

hired by NETL. Id. ¶ 29. Guy learned that the investigator created



3 The seven consolidated requests were Requests 833, 890, 946,
1069, 1070, 1268, and 1284. NETL, after consulting with DOE HQ’s
Office of Public Information, determined that these requests
should be consolidated based on the similarity and repetitiveness
among them, “mostly dealing [with] the Plaintiff’s hearing in
Centre County, communications between NETL’s legal office and
Centre County, emails of his supervisors during the time of the
investigation, a video/audio tape, and the MDI.” Guy Decl., ECF
No. 62-1, at ¶ 27. Plaintiff also withdrew Request 1284 and
resubmitted it to DOE HQ because it was more appropriately
addressed by HQ personnel. Id. ¶ 28. Therefore, on July 5, 2017,
the seven consolidated requests were reduced to six consolidated
requests. Id.
                                22
MANIVANNAN V. DOE                                           1:17-CV-192

          MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND
        RECOMMENDATION IN PART [ECF NO. 79], GRANTING MOTION
       FOR SUMMARY JUDGMENT [ECF NO. 61], AND DENYING AS MOOT
           PLAINTIFF’S NOTE AND CLARIFICATION [ECF NO. 60]

the video tape on her own. Id. Creating the video tape was never

a requirement under NETL’s contract with the investigator. Id.

Further, the video tape was never in NETL’s possession. Id. The

investigator destroyed it when she no longer needed it. 4 Id.

       On August 7, 2017, OHA issued a Decision and Award, finding

that Plaintiff could not be assessed fees on four of the seven

consolidated requests, including Request 833, because NETL did not

respond within the 20-day period required by FOIA. Id. ¶ 30. NETL

continued the search for Request 833. Id. ¶ 32. On October 6, 2017,

NETL sent a new determination letter to Plaintiff for Request 833.

Id. ¶ 33 (Ex. 10). On October 12, 2017, Plaintiff appealed,

claiming that NETL did not release all of the requested documents,

including the audio/video tape of the investigation. Id. ¶ 34 (Ex.

11). On November 2, 2017, OHA issued a decision on this appeal,

finding that NETL reasonably interpreted and adequately searched

for all but two items of the 19-item request. Id. It instructed

NETL to conduct an additional search for those two items. Id. (Ex.

12).    NETL   conducted   an   additional   search   and   sent   a   new

determination letter on November 22, 2017. Id. (Ex. 13).




4 In OHA’s decision dated January 11, 2018, OHA explained this to
Plaintiff. Guy Decl., ECF No. 62-1, at ¶ 29.
                                    23
MANIVANNAN V. DOE                                             1:17-CV-192

         MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND
       RECOMMENDATION IN PART [ECF NO. 79], GRANTING MOTION
      FOR SUMMARY JUDGMENT [ECF NO. 61], AND DENYING AS MOOT
          PLAINTIFF’S NOTE AND CLARIFICATION [ECF NO. 60]

      On November 29, 2017, Plaintiff appealed, asking for the same

documents and the video tape and claiming that NETL was withholding

information. Id. ¶ 35 (Ex. 14). On January 11, 2018, OHA issued an

order addressing Request 833 along with Request 890. Id. ¶ 36 (Ex.

15). OHA stated that NETL conducted an adequate search for 833 but

was to reexamine several redactions under Exemption 5 and issue a

new determination. 5 Id. On January 25, 2018, NETL released emails

and information requested in OHA’s order from January 11, 2018.

Id. ¶ 38 (Ex. 17). On January 29, 2018, Plaintiff appealed, stating

that NETL was not in compliance with OHA’s order. Id. (Ex. 18).

      Guy then divided up Requests 833 and 890 and responded to

each separately. Id. ¶ 39. On February 7, 2018, she issued a new

determination letter for Request 833 to comply with the January

11,   2018,   order,   including   99    pages   of   documents   with   nine

redactions pursuant to Exemption 5. Id. (Ex. 19). On February 8,

2018, Plaintiff appealed, arguing that redactions were improper.

Id. (Ex. 20). On February 12, 2018, OHA issued an order denying



5 Guy cites clerical confusion after this because she, Plaintiff,
and OHA all, at one point, mismatched the requests numbers and the
appeal numbers. She says that Plaintiff appealed the two requests
before receiving a determination letter, which added to the
confusion. OHA issued a letter stating that the appeals were moot
because NETL had yet to issue a new determination letter. See Guy
Decl., ECF No. 62-1, at ¶ 36 (Ex. 16).
                                    24
MANIVANNAN V. DOE                                     1:17-CV-192

        MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND
      RECOMMENDATION IN PART [ECF NO. 79], GRANTING MOTION
     FOR SUMMARY JUDGMENT [ECF NO. 61], AND DENYING AS MOOT
         PLAINTIFF’S NOTE AND CLARIFICATION [ECF NO. 60]

Plaintiff’s appeal and finding that NETL was in full compliance

with the order dated January 11, 2018, therefore closing Request

833. Id. (Ex. 21). As such, Plaintiff’s appeal was exhausted, and

he was permitted to seek judicial review.

     Because Plaintiff’s appeal was exhausted as to Request 833,

the questions before the Court are whether the search was adequate

and whether any exemptions were proper. Guy reconsidered several

exemptions after OHA determined that legal advice was not included.

See id. ¶ 38 (Ex. 17). She took into careful consideration OHA’s

decisions and incorporated its guidance in each determination

letter sent. NETL released many documents in response to Request

833, and OHA – after denying a few earlier searches – found that

NETL fully complied with all of its Decisions and Orders. See id.

¶ 39 (Ex. 21).

     Guy states that Plaintiff’s concerns stem from the following

information continuing to be redacted/withheld: (1) “an accusatory

investigation report devoid of evidence to support it”; (2) “an

unfounded personal action of Notice of Proposed Removal (NPR)”;

(3) “unsupported accusations in employee’s SF-50 form”; and (4)

two amendments to SF-50 form.” Id. ¶ 67. Guy states that Hunzeker

personally delivered this information to Plaintiff’s counsel and

received a signed confirmation of receipt. Id.

                                25
MANIVANNAN V. DOE                                     1:17-CV-192

        MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND
      RECOMMENDATION IN PART [ECF NO. 79], GRANTING MOTION
     FOR SUMMARY JUDGMENT [ECF NO. 61], AND DENYING AS MOOT
         PLAINTIFF’S NOTE AND CLARIFICATION [ECF NO. 60]

     The search NETL undertook for Request 833 was adequate. In

OHA’s Decision and Order issued November 2, 2017, it found that

NETL performed an adequate search relating to Request 833 for all

but two items (items 12 and 16). OHA describes the search process

undertaken by NETL as to Search 833:

          To process the request, NETL identified the
          individuals who were most likely to locate
          responsive   records   and   contacted   those
          individuals, provided them a copy of the FOIA
          request, and asked them to conduct a search of
          their records for anything that may be
          responsive to the request. Those individuals
          searched   their   physical   and   electronic
          records, including Outlook emails, using the
          search term “Manivannan.” Additionally, the
          FOIA Officer at NETL conducted an electronic
          and hard copy file search using “Manivannan”
          and “Mani.” The FOIA Officer also searched the
          Sharepoint database, which allows access to
          all NETL personnel email, using the search
          terms “Manivannan,” “Mani,” “Centre County,”
          and the names of two individuals relevant to
          the Appellant’s request. Subsequently, the
          FOIA Officer reviewed the results of the above
          searches to determine which information was
          responsive to the Appellant’s requests. After
          concluding its review, NETL determined that it
          had searched all locations where responsive
          records may reside.

(Ex. 12) (internal citations omitted). After this Decision and

Order, NETL performed a new search (for items 12 and 16) and issued

another redetermination letter, which led to another appeal and




                                26
MANIVANNAN V. DOE                                    1:17-CV-192

        MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND
      RECOMMENDATION IN PART [ECF NO. 79], GRANTING MOTION
     FOR SUMMARY JUDGMENT [ECF NO. 61], AND DENYING AS MOOT
         PLAINTIFF’S NOTE AND CLARIFICATION [ECF NO. 60]

another Decision and Order on January 11, 2018. In this Decision

and Order, OHA described the search as follows:

          Beginning with item 12, NETL explained that it
          searched its email database using the search
          terms      “Manivannan,”      “investigation,”
          “Management Directed Investigation (MDI),”
          Centre County,” and the name of the former
          NETL Chief Counsel. NETL also explained that
          it examined its investigative file and
          contacted multiple individuals and offices
          throughout NETL who may have had additional
          documentation. Within the investigative file,
          NETL located the requested phone call lists
          and provided them to the Appellant in a
          previous determination letter. NETL clarified
          that these phone call lists were comprehensive
          and would not be located anywhere else. NETL
          stated that there is “nowhere remaining to
          search.”

          With regard to the requested video/audio
          recordings, NETL explained that any recordings
          were made by a non-DOE investigator for
          transcription purposes only. NETL contacted
          this investigator when the FOIA request was
          submitted, and the investigator explained that
          she deleted any recordings once she had
          completed     her    investigative     report.
          Therefore, any such recording no longer exists
          and cannot be provided in response to the FOIA
          request.

          Turning to item number 16, in conducting its
          additional search, NETL explained that it
          searched its email database using the term
          “Manivannan.” Then within the emails that
          surfaced, it searched the terms “removal,”
          “discipline,”   and    “Management   Directed
          Investigation.” NETL also searched for the
          name of the NETL Attorney, and the name of a
          human resources specialist. Although it could

                               27
MANIVANNAN V. DOE                                                 1:17-CV-192

           MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND
         RECOMMENDATION IN PART [ECF NO. 79], GRANTING MOTION
        FOR SUMMARY JUDGMENT [ECF NO. 61], AND DENYING AS MOOT
            PLAINTIFF’S NOTE AND CLARIFICATION [ECF NO. 60]

              find no document identifying the person who
              drafted the Notice of Proposed Removal, NETL
              provided the Appellant with 41 pages of
              relevant, responsive records.

(Ex. 15). OHA found that the searches for the two previously-

inadequate items — 12 and 16 — were adequate. Based on the

description of the search conducted, this Court agrees. NETL “has

conducted a search reasonably calculated to uncover all relevant

documents.” See Weisberg, 705 F.2d at 1351. In conclusion, the

Court      finds   that   the   search    for    Request   833   was   adequate.

Exemptions will be discussed below.

      Request 1070

      On May 11, 2017, Plaintiff filed Request 1070. Guy Decl., ECF

No. 62-1, at ¶ 52 (Ex. 45). It included “11 categories of records

related to the MDI and a video tape prepared by the contract

investigator.” Id. ¶ 19. It also included “information on the names

of all NETL personnel who initiated and were involved with his

investigation and information on the investigator hired by NETL to

do   the    investigation.”     Id.   ¶    52.   Plaintiff   argues    that   the

information he has received for Request 1070 is deficient, that he

exhausted his administrative remedies long ago, and that NETL made

“numerous questionable redactions.” ECF No. 50 at 11.




                                          28
MANIVANNAN V. DOE                                    1:17-CV-192

        MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND
      RECOMMENDATION IN PART [ECF NO. 79], GRANTING MOTION
     FOR SUMMARY JUDGMENT [ECF NO. 61], AND DENYING AS MOOT
         PLAINTIFF’S NOTE AND CLARIFICATION [ECF NO. 60]

     Request 1070 was one of the seven consolidated requests. Id.

¶ 27. On August 7, 2017, OHA issued a Decision and Award finding

that Plaintiff could not be assessed fees on four of the seven

consolidated requests, including Request 1070, because NETL did

not respond within 20 days. Guy Decl., ECF No. 62-1, at ¶ 30.

     NETL continued the search for Request 1070. Id. ¶ 32. On

October 24, 2017, NETL sent Plaintiff a determination letter

including approximately 227 pages of information. Id. ¶ 53. Guy

could not find responsive documents to some of the items in his

request. Id. Certain portions were redacted under Exemption 5. Id.

On October 29, 2017, Plaintiff appealed, arguing that Exemption 5

did not apply to him. Id. ¶ 54. He asked again for the video/audio

tape. Id. On November 29, 2017, OHA granted the appeal in part,

writing that NETL did an adequate search for most items listed,

but OHA ordered NETL to do an additional search using more search

terms for two items in the request. Id. (Ex. 48).

     On January 4, 2018, NETL sent Plaintiff a new determination

letter based on this request. Id. ¶ 55 (Ex. 49). On January 16,

2018, Plaintiff appealed, stating that the search was incomplete.

Id. (Ex. 50). NETL withdrew its determination and issued a new

determination on February 27, 2018, “correctly listing and marking

the exemptions used.” Id. (Ex. 51). Plaintiff again appealed,

                               29
MANIVANNAN V. DOE                                             1:17-CV-192

           MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND
         RECOMMENDATION IN PART [ECF NO. 79], GRANTING MOTION
        FOR SUMMARY JUDGMENT [ECF NO. 61], AND DENYING AS MOOT
            PLAINTIFF’S NOTE AND CLARIFICATION [ECF NO. 60]

arguing that the search was inadequate. Id. ¶ 56 (Ex. 52). On March

29, 2018, OHA issued a final order denying Plaintiff’s appeal and

closing    Request   1070.   Id.   (Ex.   53).   Plaintiff,       therefore,

exhausted his administrative remedies and could seek judicial

review of Request 1070.

     Because Plaintiff exhausted his administrative remedies for

Request 1070, the questions before the Court are whether the search

was adequate and whether any exemptions were proper. The search

NETL undertook for Request 1070 was adequate. In OHA’s Decision

and Order dated November 29, 2017, it found that NETL performed an

adequate search relating to Request 1070 for all but two items.

OHA describes the search process undertaken by NETL as to Request

1070:

            NETL identified the individuals who were most
            likely to locate responsive records, contacted
            those individuals, and requested that they
            conduct a search of their records. Those
            individuals     searched   their    physical    and
            electronic records, including Outlook emails,
            using    relevant     search   terms      such   as
            “Manivannan,”     “investigation,”    “Management
            Directed     Inquiry,”    and    “final     SF-50.”
            Additionally, the FOIA officer at NETL
            conducted electronic and hard copy file
            searches using the Appellant’s name and the
            names of other individuals relevant to the
            particular request. The FOIA Officer also
            searched    the    eDiscovery   (or    Sharepoint)
            database, which allows access to all NETL
            personnel     email.   Subsequently,     the   FOIA

                                    30
MANIVANNAN V. DOE                                      1:17-CV-192

        MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND
      RECOMMENDATION IN PART [ECF NO. 79], GRANTING MOTION
     FOR SUMMARY JUDGMENT [ECF NO. 61], AND DENYING AS MOOT
         PLAINTIFF’S NOTE AND CLARIFICATION [ECF NO. 60]

          Officer reviewed the results of the above
          searches to identify information responsive to
          the Appellant’s requests. After concluding its
          review, NETL determined that it had searched
          all locations were responsive records may
          reside.

(Ex. 48) (internal citations omitted). After this Decision and

Order, NETL performed a new search (for items 1 and 2) and issued

a new determination letter. Plaintiff again appealed, which led to

another Decision and Order on March 29, 2018. In this Decision and

Order, OHA described the search as follows for item 1:

          NETL explained that it conducted a broader
          search and there was “no document that
          list[ed] the names of NETL personnel who
          initiated and were involved in the internal
          investigation.”    NETL   explained   that   the
          released documents, however, show an outline
          of   the   investigation    and   discuss    the
          Management   Directed    Inquiry   (MDI).   NETL
          additionally    provided    our   office    with
          information regarding the additional search it
          conducted. NETL explained that on remand, it
          broadened the search of its electronic
          database   to    include   the   terms    “MDI,”
          “investigation,”     and   “Manivannan.”    This
          search revealed 46 pages of documents that
          were released to Appellant in their entirety.

(Ex. 53). OHA described the search as follows for item 2:

          NETL explained that the Appellant has already
          received “a copy of the purchase requisition
          for the hiring of” the investigator, without
          redaction, in a previous release of documents,
          and NETL disclosed to the Appellant previously
          that   no   “written  instructions”   to   the
          investigator exist.

                                31
MANIVANNAN V. DOE                                          1:17-CV-192

        MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND
      RECOMMENDATION IN PART [ECF NO. 79], GRANTING MOTION
     FOR SUMMARY JUDGMENT [ECF NO. 61], AND DENYING AS MOOT
         PLAINTIFF’S NOTE AND CLARIFICATION [ECF NO. 60]


           Nonetheless, in order to ensure a thorough
           search, NETL searched its electronic database
           for the terms “Manivannan” and the first and
           last name of the investigator. NETL stated
           that it noticed that its files utilized two
           different spellings of the investigator’s
           first name. As such, NETL utilized both
           spellings in its search. NETL additionally
           searched the Equal Employment Opportunity
           (EEO) Office. NETL clarified that “there is
           nowhere else to look.” This search produced 89
           pages of documents.

Id. OHA found that the searches for the two previously-inadequate

items — 1 and 2 — were adequate. Based on the description of the

search conducted, this Court agrees. NETL “has conducted a search

reasonably calculated to uncover all relevant documents.” See

Weisberg, 705 F.2d at 1351. In conclusion, Court finds that the

search for Request 1070 was adequate. Exemptions will be discussed

below.

B.   NETL cured its violations for Requests 890 and 946 before
     Plaintiff filed suit.

     Request 890

     On April 12, 2017, Plaintiff filed Request 890. Guy Decl.,

ECF No. 62-1, at ¶ 40. Request 890 related to “eight categories of

documents, the bulk of which pertained to email between NETL

counsel   and   a   Centre   County   Pennsylvania   Assistant   District

Attorney.” Id. (Ex. 22). Plaintiff argues that the information he


                                      32
MANIVANNAN V. DOE                                                    1:17-CV-192

           MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND
         RECOMMENDATION IN PART [ECF NO. 79], GRANTING MOTION
        FOR SUMMARY JUDGMENT [ECF NO. 61], AND DENYING AS MOOT
            PLAINTIFF’S NOTE AND CLARIFICATION [ECF NO. 60]

received for Request 890 was deficient, that he exhausted his

administrative remedies long ago, and that it would be futile to

appeal at this point. ECF No. 50 at 10.

        Guy worked with NETL’s attorney to search for documents in

response to Request 890. Guy Decl., ECF No. 62-1, at ¶ 41. They

used search terms such as “Penn State,” “Centre County,” “McGoran,”

“Miller,”       and   “Hundt.”     Id.    She   also    searched   for    testimony

involving “David Alman,” whom Plaintiff specifically named in his

Request. Id. On May 19, 2017, NETL sent its initial determination

letter to Plaintiff, with redacted records based on attorney work

product and attorney-client privilege, under Exemption 5 of FOIA.

Id. (Ex. 23).

     On     June       6,      2017,     Plaintiff      appealed    the     initial

determination. Id. ¶ 42 (Ex. 24). He argued that NETL failed to

release the video/audio tape records used during the investigation

and requested additional information from his personnel file. Id.

NETL agreed to issue a new determination letter including personnel

file information, so OHA remanded the request on June 16, 2017.

Id. (Ex. 25). On June 20, 2017, NETL sent Plaintiff his personnel

file.     Id.    On    August    7,    2017,    NETL     sent   Plaintiff    a   new

determination         letter    that     included      the   previously     redacted

information. Id. (Ex. 26).

                                           33
MANIVANNAN V. DOE                                                1:17-CV-192

         MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND
       RECOMMENDATION IN PART [ECF NO. 79], GRANTING MOTION
      FOR SUMMARY JUDGMENT [ECF NO. 61], AND DENYING AS MOOT
          PLAINTIFF’S NOTE AND CLARIFICATION [ECF NO. 60]

      Request 890 was one of the consolidated requests. Id. ¶ 27.

On August 7, 2017, OHA issued a Decision and Award finding that

Plaintiff   could   not   be   assessed    fees    on   four    of   the   seven

consolidated requests, including Request 890, because NETL did not

respond to it within the 20-day response time required by FOIA.

Id. ¶ 30. NETL then continued the search for Request 890. Id. ¶

32.

      On November 3, 2017, NETL issued a determination letter. Id.

¶ 43 (Ex. 27). On November 29, 2017, Plaintiff appealed, arguing

that Exemption 5 did not apply and stating that all of NETL’s

communications should be provided to him without redaction. Id. ¶

44 (Ex. 28). He also asked for the video tape again. Id. On January

11, 2018, OHA remanded the decision to NETL, writing that the

search was adequate but several redactions under Exemption 5 were

improper. Id. ¶ 45 (Ex. 29). On January 25, 2018, NETL issued a

second redetermination letter, releasing the previously redacted

communications. Id. (Ex. 30).

      On January 29, 2018, Plaintiff appealed. Id. ¶ 46 (Ex. 31).

OHA   dismissed   the   appeal   after    NETL    agreed   to   withdraw     its

determination letter and issue another one. Id. (Ex. 32). On

January 30, 2018, NETL issued another redetermination letter,

releasing additional portions of previously redacted emails. Id.

                                    34
MANIVANNAN V. DOE                                                    1:17-CV-192

          MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND
        RECOMMENDATION IN PART [ECF NO. 79], GRANTING MOTION
       FOR SUMMARY JUDGMENT [ECF NO. 61], AND DENYING AS MOOT
           PLAINTIFF’S NOTE AND CLARIFICATION [ECF NO. 60]

(Ex. 33). On January 31, 2018, Plaintiff appealed. Id. ¶ 47. He

argued that all redacted information should be released and NETL

was intentionally hiding information. Id. (Ex. 34). OHA dismissed

the    appeal   because      Plaintiff    appealed       before   receiving      the

redetermination letter. Id. (Ex. 35). On February 27, 2018, NETL

issued another redetermination letter. Id. (Ex. 36).

       On March 1, 2018, Plaintiff appealed again. Id. ¶ 48 (Ex.

37). NETL withdrew the letter to issue a new one so it could

correct several redactions and appropriately mark the exemptions,

so OHA dismissed the appeal. Id. (Ex. 39). On March 8, 2018, NETL

sent    Plaintiff      two    corrected       letters,     sending      the   final

determination    on    March    8,   2018,     and   releasing    157    pages    of

information.     Id.     (Ex.    38).     Plaintiff       never   appealed       the

determination letter from March 8, 2018, and, therefore, failed to

exhaust his administrative remedies. See id. NETL sent Plaintiff

its most recent determination letter for Request 890 over a month

before Plaintiff filed his Amended Complaint. Because NETL “cured

its violation before the person making the request” filed suit

against NETL, constructive exhaustion does not apply. See Coleman,

714 F.3d at 820.




                                         35
MANIVANNAN V. DOE                                     1:17-CV-192

        MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND
      RECOMMENDATION IN PART [ECF NO. 79], GRANTING MOTION
     FOR SUMMARY JUDGMENT [ECF NO. 61], AND DENYING AS MOOT
         PLAINTIFF’S NOTE AND CLARIFICATION [ECF NO. 60]

     Request 946

     On April 24, 2017, Plaintiff filed Request 946. Guy Decl.,

ECF No. 62-1, at ¶ 49 (Ex. 40). It included “14 categories of

records pertaining to his personal belongings that he alleged were

still on NETL property and emails regarding work he had done while

employed by NETL and . . . records on NETL’s counsel arranging a

visit for Dr. Manivannan and his supervisor to pick up his personal

belongings.” Id.

     On May 5, 2017, NETL sent Plaintiff its initial response to

request 946 — “no records” — because Plaintiff’s request was for

information, not actual records or documents. Id. ¶ 50 (Ex. 41).

On May 22, 2017, Plaintiff appealed. Id. (Ex. 42). NETL agreed to

withdraw its determination and issue a new one after conducting an

additional search, so OHA dismissed the appeal as moot. Id. (Ex.

43). Then, Request 946 became one of the consolidated requests.

Id. ¶ 27.

     On August 7, 2017, OHA issued a Decision and Award, finding

that Plaintiff could not be assessed fees on four of the seven

consolidated requests, including Request 946, because NETL did not

respond within 20 days. Id. ¶ 30. NETL continued the search for

documents related to Request 946. Id. ¶ 32. NETL’s search relating

to Request 946 included “contacting all NETL personnel named in

                                36
MANIVANNAN V. DOE                                     1:17-CV-192

        MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND
      RECOMMENDATION IN PART [ECF NO. 79], GRANTING MOTION
     FOR SUMMARY JUDGMENT [ECF NO. 61], AND DENYING AS MOOT
         PLAINTIFF’S NOTE AND CLARIFICATION [ECF NO. 60]

Plaintiff’s requests, the security office, the property office,

NETL’s counsel and searching electronically through all emails

using eDiscovery.” Id. ¶ 51. On April 11, 2018, NETL sent a

redetermination letter to Plaintiff including approximately 689

pages with no redactions. Id. (Ex. 44). Plaintiff did not appeal

to OHA, which closed Request 946. Id.

     Plaintiff now argues that NETL provided a partial response,

and it “was not made available until last week” (last week being

the week before he filed his Amended Complaint). ECF No. 50 at 5.

He argues that he exhausted his administrative remedies long ago.

He cites concerns with the sufficiency of NETL’s responses. Id.

Because Plaintiff has not appealed the most recent determination

letter from NETL, he has failed to exhaust his administrative

remedies. NETL “cured its violations by responding before the

person making the request” filed suit against it, so constructive

exhaustion does not apply. See Coleman, 714 F.3d at 820.

C.   Requests 1069, 1268, 1284, 1347, 1348, 1759, and 78 were
     properly closed because Plaintiff failed to pay fees.

     Request 1069

     NETL received Request 1069 on May 12, 2017. See Guy Decl.,

ECF No. 62-1, at ¶ 18. It included “20 categories of documents

related to emails of prior supervisor’s and management of Plaintiff


                                37
MANIVANNAN V. DOE                                             1:17-CV-192

        MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND
      RECOMMENDATION IN PART [ECF NO. 79], GRANTING MOTION
     FOR SUMMARY JUDGMENT [ECF NO. 61], AND DENYING AS MOOT
         PLAINTIFF’S NOTE AND CLARIFICATION [ECF NO. 60]

pertaining to prior complaints Plaintiff had made during his

employment.” Id.

     Request 1069 was one of the consolidated requests. Id. ¶ 27.

On August 7, 2017, OHA issued a Decision and Order finding that

NETL must issue a revised search fee for three of the seven

consolidated   requests,   including   1069.   Id.   ¶   30   (Ex.   7).   On

September 22, 2017, NETL sent a new fee determination letter for

Request 1069. Id. ¶ 31 (Ex. 8). NETL requested advanced payment of

fees (based an estimated $5,000 in cost) within 30 days and advised

that future requests would not be processed without payment of

fees. Id. Plaintiff never tendered payment of fees for Request

1069. Id. As such, this Request was closed without NETL taking any

action. Id. Guy avers that she “contacted Plaintiff several times

when subsequent requests were received that his requests were on

hold and any future requests would not be processed without the

payment of fees . . . .” Id.

     Plaintiff has not submitted any evidence to contradict Guy’s

declaration as to the status of Request 1069. He argues that NETL

announced a fee, Plaintiff requested a fee revision, NETL indicated

that Plaintiff missed the deadline, and NETL closed the FOIA

Request. ECF No. 50 at 19. Plaintiff argues, therefore, that he

has the right to seek judicial review. Id. The Court finds that

                                  38
MANIVANNAN V. DOE                                               1:17-CV-192

          MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND
        RECOMMENDATION IN PART [ECF NO. 79], GRANTING MOTION
       FOR SUMMARY JUDGMENT [ECF NO. 61], AND DENYING AS MOOT
           PLAINTIFF’S NOTE AND CLARIFICATION [ECF NO. 60]

this argument fails to overcome the presumption of validity of

Guy’s declaration. Plaintiff is not entitled to judicial review of

Request 1069 because he has failed to pay the required fees.

       Request 1268

       NETL received Request 1268 on June 16, 2017. See Guy Decl.,

ECF No. 62-1, at ¶ 20. It included “six categories of records

pertaining to the SF-50 documents prepared when he resigned his

employment and about the MDI.” Id. Request 1268 was one of the

consolidated requests. Id. ¶ 27. On August 7, 2017, OHA issued a

Decision and Order finding that NETL must issue a revised search

fee for three of the seven consolidated requests, including 1268.

Id. ¶ 30 (Ex. 7).

       NETL    sent    Plaintiff   a   new   fee   determination   letter   on

September 22, 2017, pursuant to OHA’s order, estimating a cost of

$5,000 and “requesting advanced payment of processing fees within

30 days and advising that any further requests would not be

processed without payment of fees.” Id. ¶ 31 (Ex. 8). Plaintiff

never paid the advanced fees for this request. Id. As such, Request

1268   was    closed   by   NETL   without   taking   any   action.   Id.   Guy

“contacted Plaintiff several times when subsequent requests were

received” to notify him that his requests were on hold until he

made his payments. Id.

                                       39
MANIVANNAN V. DOE                                          1:17-CV-192

        MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND
      RECOMMENDATION IN PART [ECF NO. 79], GRANTING MOTION
     FOR SUMMARY JUDGMENT [ECF NO. 61], AND DENYING AS MOOT
         PLAINTIFF’S NOTE AND CLARIFICATION [ECF NO. 60]

     Plaintiff   argues   that   NETL   announced   a   fee,   Plaintiff

requested a fee revision, NETL indicated that Plaintiff missed the

deadline, and NETL closed the FOIA Request. ECF No. 50 at 20.

Plaintiff argues, therefore, that he has the right to seek judicial

review. Id. The Court finds that this argument fails to overcome

the presumption of validity of Guy’s declaration. Plaintiff is not

entitled to judicial review of Request 1268 because he has failed

to pay the required fees.

     Request 1284

     NETL received Request 1284 on June 19, 2017. Id. ¶ 21. It

included “information pertaining to DOE HQ activities in this

case.” Id. Request 1284 was one of seven requests consolidated

into a single request. Id. ¶ 27. As discussed above, Plaintiff

removed Request 1284 from the consolidated group because it was

more appropriately submitted to DOE HQ. Id. ¶ 28. On August 7,

2017, OHA issued a Decision and Order finding that NETL must issue

a revised search fee for three of the seven consolidated requests,

including 1284. Id. ¶ 30 (Ex. 7).

     On September 22, 2017, NETL sent a new fee determination

letter for Request 1284. Id. ¶ 31 (Ex. 8). NETL requested advanced

payment of fees within 30 days (based an estimated $5,000 in cost)

and advised that future requests would not be processed without

                                  40
MANIVANNAN V. DOE                                                         1:17-CV-192

         MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND
       RECOMMENDATION IN PART [ECF NO. 79], GRANTING MOTION
      FOR SUMMARY JUDGMENT [ECF NO. 61], AND DENYING AS MOOT
          PLAINTIFF’S NOTE AND CLARIFICATION [ECF NO. 60]

payment of fees. Id. Plaintiff never tendered payment of fees for

Request 1284. Id. As such, this Request was closed without NETL

taking any action. Id. Guy avers that she “contacted Plaintiff

several times when subsequent requests were received that his

requests      were   on   hold   and    any       future   requests     would    not   be

processed without the payment of fees . . . .” Id.

      Plaintiff       argues     that       he    exhausted     his     administrative

remedies long ago and has the right to seek “proper judicial

review” of this Request. ECF No. 50 at 20. Plaintiff has not

overcome      the    presumption       of    validity      of   Guy’s    declaration.

Plaintiff is not entitled to judicial review of Request 1070

because he has failed to pay the required fees.

      Request 1347

      NETL received Request 1347 on July 5, 2017. See Guy Decl.,

ECF No. 62-1, at ¶ 22. It included “16 categories of records

pertaining to his criminal hearing in Centre County, Pennsylvania

and   again    requested    the    video         tape   prepared   by    the    contract

investigator.” Id. Guy states that Plaintiff never paid his fees,

resulting in the closure of Request 1347. Id. ¶ 70. Presumably,

Guy is referring to Plaintiff’s failure to pay his fees for

Requests 1069, 1268, and 1284. See id. ¶ 31 (Ex. 8). If Plaintiff

had failed to pay his fee for those Requests, NETL was free to

                                             41
MANIVANNAN V. DOE                                          1:17-CV-192

        MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND
      RECOMMENDATION IN PART [ECF NO. 79], GRANTING MOTION
     FOR SUMMARY JUDGMENT [ECF NO. 61], AND DENYING AS MOOT
         PLAINTIFF’S NOTE AND CLARIFICATION [ECF NO. 60]

refuse to process Request 1347 until that payment was made. 6 Guy

writes that despite Plaintiff’s contentions, he never asked for

any fee revision. Id. ¶ 71.

     Plaintiff   argues   that   he    exhausted   his   administrative

remedies long ago. ECF No. 50 at 16. He argues that NETL “is not

in compliance with the Court Order for [this] FOIA request[].” Id.

Plaintiff also argues that NETL “never issued a determination

letter for [this] FOIA request[].” Id. He believes NETL misled the

Court when NETL said that Plaintiff’s appeal of the FOIA response

was denied on October 22, 2017. Id. Plaintiff has failed to

overcome the presumption of the validity of Guy’s declaration.

Plaintiff is not entitled to judicial review of Request 1347

because he has failed to pay fees.

     Request 1348

     NETL received Request 1348 on July 6, 2017. See Guy Decl.,

ECF No. 62-1, at ¶ 23. It included “eight categories of records



6 See 28 C.F.R. § 16.10(i)(3) (“Where a requester has previously
failed to pay a properly charged FOIA fee to any component or
agency within 30 calendar days of the billing date, a component
may require that the requester pay the full amount due, plus any
applicable interest on that prior request, and the component may
require that the requester make an advance payment of the full
amount of any anticipated fee before the component begins to
process a new request or continues to process a pending request or
any pending appeal.”).
                                  42
MANIVANNAN V. DOE                                                      1:17-CV-192

           MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND
         RECOMMENDATION IN PART [ECF NO. 79], GRANTING MOTION
        FOR SUMMARY JUDGMENT [ECF NO. 61], AND DENYING AS MOOT
            PLAINTIFF’S NOTE AND CLARIFICATION [ECF NO. 60]

pertaining to the NETL director, her assigned duty station, and

procedures for sending certified mail to the Director.” Id. Guy

states that Plaintiff never paid his fees, resulting in the closure

of    Request   1348.   Id.   ¶   70.   Presumably,       Guy   is    referring   to

Plaintiff’s failure to pay his fees for Requests 1069, 1268, and

1284. See id. ¶ 31 (Ex. 8). If Plaintiff had failed to pay his fee

for those Requests, NETL was free to refuse to process Request

1348    until   that    payment   was    made. 7   Guy    writes      that   despite

Plaintiff’s contentions, he never asked for any fee revision. Id.

¶ 71.

       Plaintiff     argues   that      he    exhausted    his       administrative

remedies long ago. ECF No. 50 at 16. He also argues that NETL “is

not in compliance with the Court Order for [this] FOIA request[].”

Id. Plaintiff argues that NETL “never issued a determination letter

for [this] FOIA request[].” Id. He believes NETL misled the Court

when NETL stated that Plaintiff’s appeal of the FOIA response was

denied on October 22, 2017. Id. Plaintiff has failed to overcome

the presumption of the validity of Guy’s declaration. Plaintiff is

not entitled to judicial review of Request 1348 because he has

failed to pay fees.



7   See supra n.6.
                                         43
MANIVANNAN V. DOE                                                 1:17-CV-192

        MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND
      RECOMMENDATION IN PART [ECF NO. 79], GRANTING MOTION
     FOR SUMMARY JUDGMENT [ECF NO. 61], AND DENYING AS MOOT
         PLAINTIFF’S NOTE AND CLARIFICATION [ECF NO. 60]

     Requests 1759 and 78

     Guy states that NETL did not issue determination letters for

these Requests because Plaintiff failed to pay fees. See Guy Decl.,

ECF No. 62-1, at ¶ 72. Guy avers that she “sent several emails

explaining that no determination letter would be sent without a

payment of fees.” Id. (Ex. 66). She also says that the requests

“were not requests for documents that existed.” Id. (Ex. 65).

     Plaintiff    argues       that   he    exhausted     his   administrative

remedies long ago for these Requests. ECF No. 50 at 16. He also

argues that NETL “is not in compliance with the Court Order for

these FOIA requests.” Id. Plaintiff argues that NETL “never issued

a determination letter for these FOIA requests.” Id. NETL, he says,

misled the Court when NETL stated that Plaintiff’s appeal of the

FOIA response was denied on October 22, 2017. Id. Plaintiff has

failed   to   overcome   the    presumption    of   the   validity   of   Guy’s

declaration. Plaintiff is not entitled to judicial review of

Requests 1759 and 78 because he has failed to pay fees.

D.   NETL properly applied Exemptions 5 and 6.

     The only exemptions applied by NETL are Exemptions 5 and 6.

Further, as discussed above, the only FOIA Requests for which

exemptions are relevant to the Court’s analysis are 833 and 1070.



                                       44
MANIVANNAN V. DOE                                    1:17-CV-192

        MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND
      RECOMMENDATION IN PART [ECF NO. 79], GRANTING MOTION
     FOR SUMMARY JUDGMENT [ECF NO. 61], AND DENYING AS MOOT
         PLAINTIFF’S NOTE AND CLARIFICATION [ECF NO. 60]

In Guy’s Declaration, she explains her application of Exemption 5,

Deliberate Process Privilege:

          The information withheld under Exemption 5 of
          the deliberative process privilege consists of
          email   chain    discussions    and   internal
          deliberations on potential agency action
          regarding discipline and personnel actions
          that resulted from the Management Directed
          Inquiry (MDI). The release of such information
          release would have a chilling effect on the
          ability of NETL staff to have open and frank
          discussions and to make decisions on how to
          proceed and the appropriate and necessary
          agency actions resulting from the findings of
          the investigation.

          The information redacted and withheld pursuant
          to Exemption 5 under the deliberative process
          privilege has been reviewed to ensure that all
          reasonably segregable information have been
          released to Plaintiff. Information contained
          in the withheld portions of documents was
          determined to be inextricably intertwined with
          the privileged information and could not be
          reasonably segregated to be released under the
          FOIA from the deliberative material.

See Guy Decl., ECF No. 62-1, at ¶¶ 9, 10. She states the following

about Exemption 5, Attorney Client Privilege:

          The withheld information consists of legal
          advice sought by supervisors, managers, and
          other personnel regarding compliance with the
          investigation process and attendance at the
          hearing of the plaintiff. The disclosure of
          the   attorney-client   communications   would
          deprive   NETL  staff   of   the  benefit   of
          confidential advice from NETL attorneys in
          legal matters and agency decision-making and
          would have a chilling effect on the ability of

                                45
MANIVANNAN V. DOE                                                1:17-CV-192

        MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND
      RECOMMENDATION IN PART [ECF NO. 79], GRANTING MOTION
     FOR SUMMARY JUDGMENT [ECF NO. 61], AND DENYING AS MOOT
         PLAINTIFF’S NOTE AND CLARIFICATION [ECF NO. 60]

           staff to have open and frank discussions with
           the attorneys.

           The information redacted and withheld pursuant
           to Exemption 5 under the attorney-client
           privilege has been reviewed to ensure that all
           reasonably segregable information in the
           documents has been released from the documents
           to Plaintiff.

Id. ¶¶ 11, 12. Last, she explains her application of Exemption 6,

Personal Privacy:

           The information withheld pursuant to this
           Exemption consists of private individuals’
           names. Access to this withheld information
           would violate the privacy interest of the
           subject of the information and the private
           harm would outweigh any pubic gain from
           disclosure.

           The information redacted and withheld pursuant
           to Exemption 6 has been reviewed to ensure
           that all reasonably segregable information in
           the documents has been released from the
           documents to Plaintiff.

Id. ¶¶ 13, 14. These statements are nonconclusory and relatively

detailed explanations of the claimed exemptions. Plaintiff has not

produced any contradictory evidence of bad faith. Therefore, the

Court finds that the exemptions are proper, and an in camera

inspection of the contested documents is unnecessary.

     Additional Information from Ann Guy

     Guy   writes    that   “[m]ost   of    the   documents   responsive    to

Plaintiff’s   FOIA    request   (if   not    all),   including    the   entire

                                      46
MANIVANNAN V. DOE                                               1:17-CV-192

        MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND
      RECOMMENDATION IN PART [ECF NO. 79], GRANTING MOTION
     FOR SUMMARY JUDGMENT [ECF NO. 61], AND DENYING AS MOOT
         PLAINTIFF’S NOTE AND CLARIFICATION [ECF NO. 60]

unredacted investigation file, were provided to . . . Plaintiff’s

counsel as part of discovery in a personnel action initiated by

the Agency.” Id. ¶ 57. Further, Guy states that “affidavits by two

of Plaintiff’s co-workers were provided to Plaintiff documenting

the [personal] property that was returned to him.” Id. ¶ 58.

Plaintiff was also provided photographs and security logs. Id. Guy

searched emails of all employees in her attempts to respond to

Plaintiff’s requests. Id. ¶ 59.

     Guy writes that she generally reaches out to requesters in

order “to get a better understanding of the scope of the documents

being requested.” Id. ¶ 60. She “tried several times to contact

the Plaintiff for clarification or narrowing of his requests, but

he did not respond to any of [her] efforts to discuss his requests

with him.” Id. (Ex. 55). The only exemptions applied to any

documents were exemptions 5 and 6. Id. ¶ 61. OHA offered guidance

to NETL through this process by asking questions for clarification

and offering guidance, for example, as to search terms. Id. ¶ 62

(Ex. 56).

     Guy further avers that documented evidence of communications

between DOE’s counsel and Centre County officials, which was

originally redacted under attorney-client privilege, was later

released    to   Plaintiff.   Id.   ¶   63.   As   to   Plaintiff’s   repeated

                                        47
MANIVANNAN V. DOE                                                1:17-CV-192

         MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND
       RECOMMENDATION IN PART [ECF NO. 79], GRANTING MOTION
      FOR SUMMARY JUDGMENT [ECF NO. 61], AND DENYING AS MOOT
          PLAINTIFF’S NOTE AND CLARIFICATION [ECF NO. 60]

requests for the video tape, the video tape was created and used

by the investigator. Id. ¶ 64. When NETL reached out to request

the video tape, NETL was told that the tape was destroyed after

transcription of the investigation and that this was a normal

business practice. Id. The investigator submitted an affidavit

stating as much. (Ex. 57).

      Guy avers that Plaintiff asked NETL to “confirm or deny”

information and also sent NETL interrogatories. Id. ¶ 65. As Guy

explains, this is not how FOIA operates, as FOIA is a tool for

individuals    to     retrieve    existing     government   documents.       Id.

Nonetheless,    Guy    conducted    searches    for   documents    that     were

potentially responsive and “released documents that he had not

specifically requested but might help him answer some of his

questions.” Id. Guy also writes that Requests 1347, 1348, 1069,

1268, and 1284, while not addressed due to failure to pay fees,

were “almost entirely repetitive” of other Requests. Id. ¶ 70.

                             V.     CONCLUSION

      Most of the FOIA Requests at issue were properly closed based

on Plaintiff’s failure to pay fees (1069, 1268, 1284, 1347, 1348,

1759, and 78). NETL cured its violations for two others before

Plaintiff filed suit against it (890 and 946), so Plaintiff failed

to   exhaust   his    administrative    remedies.     Finally,    as   to   the

                                      48
MANIVANNAN V. DOE                                       1:17-CV-192

        MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND
      RECOMMENDATION IN PART [ECF NO. 79], GRANTING MOTION
     FOR SUMMARY JUDGMENT [ECF NO. 61], AND DENYING AS MOOT
         PLAINTIFF’S NOTE AND CLARIFICATION [ECF NO. 60]

remaining Requests (833 and 1070), NETL performed an adequate

search, and any exemptions applied were proper. NETL has in good

faith produced a nonconclusory and relatively detailed affidavit

indicating the same. Plaintiff has failed to demonstrate a material

issue by producing evidence contradicting the adequacy of the

search or suggesting bad faith. NETL is entitled to judgment as a

matter of law.

     For the reasons discussed above, the R&R is ADOPTED IN PART

[ECF No. 79], to the extent consistent with this Memorandum Opinion

and Order; Defendant’s Motion for Summary Judgment is GRANTED [ECF

No. 61]; Plaintiff’s Note and Clarification, construed as a Motion

to Compel, is DENIED AS MOOT [ECF No. 60]; and this action is

DISMISSED WITH PREJUDICE and STRICKEN from the Court’s active

docket.

     It is so ORDERED.

     The Clerk is directed to transmit copies of this Memorandum

Opinion and Order to counsel of record and the pro se Plaintiff

via certified mail, return receipt requested.

     DATED: September 30, 2019


                                      ___________________________
                                      THOMAS S. KLEEH
                                      UNITED STATES DISTRICT JUDGE


                                 49
